
	
		II
		111th CONGRESS
		1st Session
		S. 548
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to establish a Federal energy efficiency resource standard for retail
		  electricity and natural gas distributors, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save American Energy
			 Act.
		2.FindingsCongress finds that, in light of the
			 cost-effective energy efficiency opportunities that exist across the United
			 States in every sector of the economy, retail electricity distributors, retail
			 natural gas distributors, and States should—
			(1)consider energy
			 efficiency as a resource in utility planning and procurement activities;
			 and
			(2)seek to achieve
			 all energy efficiency that is available at lower cost than traditional energy
			 supply options.
			3.PurposeThe purpose of this Act and the amendments
			 made by this Act is to establish a Federal energy efficiency resource standard
			 that sets nationwide minimum levels of electricity and natural gas savings to
			 be achieved through utility efficiency programs, building energy codes,
			 appliance standards, and related efficiency measures.
		4.Energy efficiency
			 resource standard for retail electricity and natural gas distributors
			(a)In
			 generalTitle VI of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2601 et seq.) is amended by adding at the end the
			 following:
				
					610.Federal energy
				efficiency resource standard for retail electricity and natural gas
				distributors
						(a)DefinitionsIn
				this section:
							(1)AffiliateThe
				term affiliate, when used with respect to a person, means another
				person that owns or controls, is owned or controlled by, or is under common
				ownership control with, the person, as determined under regulations promulgated
				by the Secretary.
							(2)ANSIThe
				term ANSI means the American National Standards Institute.
							(3)ASHRAEThe
				term ASHRAE means the American Society of Heating, Refrigerating
				and Air Conditioning Engineers.
							(4)Base
				quantity
								(A)In
				generalThe term base quantity, when used with
				respect to a retail electricity distributor or retail natural gas distributor,
				means, for each year for which a performance standard is established under
				subsection (c), the average annual quantity of electricity or natural gas
				delivered by the retail electricity distributor or retail natural gas
				distributor to retail customers during the 2 calendar years immediately
				preceding the applicable year.
								(B)ExclusionThe
				term base quantity, when used to determine the base quantity of a
				retail natural gas distributor, does not include natural gas delivered for
				purposes of electricity generation.
								(5)CHPThe
				term CHP means combined heat and power.
							(6)CHP
				savingsThe term CHP savings means—
								(A)CHP system savings
				from a combined heat and power system that commences operation after the date
				of enactment of this section; and
								(B)the increase in
				CHP system savings from upgrading or replacing, after the date of enactment of
				this section, a combined heat and power system that commenced operation on or
				before the date of enactment of this section.
								(7)CHP system
				savingsThe term CHP system savings means the
				electric output, and the electricity saved due to the mechanical output, of a
				combined heat and power system, adjusted to reflect any increase in fuel
				consumption by that system as compared to the fuel that would have been
				required to produce an equivalent useful thermal energy output in a separate
				thermal-only system, as determined in accordance with regulations promulgated
				by the Secretary.
							(8)Codes and
				standards savings
								(A)In
				generalThe term codes and standards savings means a
				reduction in end-use electricity or natural gas consumption in the service
				territory of a retail electricity distributor or a retail natural gas
				distributor as a result of the adoption and implementation, after the date of
				enactment of this section, of new or revised appliance and equipment efficiency
				standards or building energy codes.
								(B)BaselinesIn
				calculating codes and standards savings—
									(i)the baseline for
				calculating savings from building codes shall be the 2006 International Energy
				Conservation Code for residential buildings and the ASHRAE/ANSI/IESNA Standard
				90.1 (2004) for commercial buildings, or the applicable State building code in
				effect on the date of enactment of this section, whichever is more stringent;
				and
									(ii)the baseline for
				calculating savings from appliance standards shall be the average efficiency of
				new appliances in the applicable 1 or more categories prior to adoption and
				implementation of the new standard.
									(9)Combined heat
				and power systemThe term combined heat and power
				system means a system that uses the same energy source both for the
				generation of electrical or mechanical power and the production of steam or
				another form of useful thermal energy, if—
								(A)the system meets
				such requirements relating to efficiency and other operating characteristics as
				the Secretary may promulgate by regulation; and
								(B)the net wholesale
				sales of electricity by the facility will not exceed 50 percent of total annual
				electric generation by the facility.
								(10)Cost-effectiveThe
				term cost-effective, when used with respect to an energy
				efficiency measure, means that the measure achieves a net present value of
				economic benefits over the life of the measure, both directly to the energy
				consumer and to the economy, that is greater than the net present value of the
				cost of the measure over the life of the measure, both directly to the energy
				consumer and to the economy.
							(11)Customer
				facility savingsThe term customer facility savings
				means a reduction in end-use electricity or natural gas consumption (including
				recycled energy savings) at a facility of an end-use consumer of electricity or
				natural gas served by a retail electricity distributor or natural gas
				distributor, as compared to—
								(A)in the case of new
				equipment that replaces existing equipment at the end of the useful life of the
				existing equipment, consumption by new equipment of average efficiency;
								(B)in the case of
				new equipment that replaces existing equipment with remaining useful
				life—
									(i)consumption of
				the existing equipment for the remaining useful life of the equipment;
				and
									(ii)thereafter,
				consumption of new equipment of average efficiency;
									(C)in the case of a
				new facility, consumption at a reference facility of average efficiency;
				or
								(D)in the case of
				energy savings measures at a facility not covered by subparagraphs (A) through
				(C), consumption at the facility during a base year.
								(12)Electricity
				savingsThe term electricity savings means
				reductions in electricity consumption achieved through measures implemented
				after the date of enactment of this section, as determined in accordance with
				regulations promulgated by the Secretary, through—
								(A)customer facility
				savings of electricity, adjusted to reflect any associated increase in fuel
				consumption at the facility;
								(B)reductions in
				distribution system losses of electricity achieved by a retail electricity
				distributor, as compared to losses attributable to new or replacement
				distribution system equipment of average efficiency (as defined in regulations
				promulgated by the Secretary);
								(C)CHP savings;
				and
								(D)codes and
				standards savings of electricity.
								(13)IESNAThe
				term IESNA mean the Illuminating Engineering Society of North
				America.
							(14)Natural gas
				savingsThe term natural gas savings means
				reductions in natural gas consumption from measures implemented after the date
				of enactment of this section, as determined in accordance with regulations
				promulgated by the Secretary, through—
								(A)customer facility
				savings of natural gas, adjusted to reflect any associated increase in
				electricity consumption or consumption of other fuels at the facility;
								(B)reductions in
				leakage, operational losses, and consumption of natural gas fuel to operate a
				gas distribution system, achieved by a retail natural gas distributor, as
				compared to similar leakage, losses, and consumption during a base period
				(which shall not be less than 1 year); and
								(C)codes and
				standards savings of natural gas.
								(15)Power
				poolThe term power pool means an association of 2
				or more interconnected electric systems that is recognized by the Commission as
				having an agreement to coordinate operations and planning for improved
				reliability and efficiencies, including a Regional Transmission Organization or
				an Independent System Operator.
							(16)Recycled energy
				savingsThe term recycled energy savings means a
				reduction in electricity or natural gas consumption that results from a
				modification of an industrial or commercial system that commenced operation
				before the date of enactment of this section, in order to recapture electrical,
				mechanical, or thermal energy that would otherwise be wasted, as determined in
				accordance with regulations promulgated by the Secretary.
							(17)Reporting
				periodThe term reporting period means—
								(A)calendar year
				2012; and
								(B)each successive
				2-calendar-year period thereafter.
								(18)Retail
				electricity distributor
								(A)In
				generalThe term retail electricity distributor
				means, for any given calendar year, an electric utility that owns or operates
				an electric distribution facility and, using the facility, delivered not less
				than 1,500,000 megawatt-hours of electric energy to electric consumers for
				purposes other than resale during the most recent 2-calendar-year period for
				which data are available.
								(B)AdministrationFor
				purposes of determining whether an electric utility qualifies as a retail
				electricity distributor under subparagraph (A)—
									(i)deliveries by any
				affiliate of an electric utility to electric consumers for purposes other than
				resale shall be considered to be deliveries by the electric utility; and
									(ii)deliveries by any
				electric utility to a lessee, tenant, or affiliate of the electric utility
				shall not be treated as deliveries to electric consumers.
									(19)Retail natural
				gas distributor
								(A)In
				generalThe term retail natural gas distributor
				means, for any given calendar year, a local distribution company (as that term
				is defined in section 2 of the Natural Gas Policy Act of 1978 (15 U.S.C.
				3301)), that delivered to natural gas consumers more than 5,000,000,000 cubic
				feet of natural gas during the most recent 2-calendar-year period for which
				data are available.
								(B)AdministrationFor
				purposes of determining whether a person qualifies as a retail natural gas
				distributor under subparagraph (A)—
									(i)deliveries of
				natural gas by any affiliate of a local distribution company to consumers for
				purposes other than resale shall be considered to be deliveries by the local
				distribution company; and
									(ii)deliveries of
				natural gas to a lessee, tenant, or affiliate of a local distribution company
				shall not be treated as deliveries to natural gas consumers.
									(20)Third-party
				efficiency providerThe term third-party efficiency
				provider means any retailer, building owner, energy service company,
				financial institution or other commercial, industrial or nonprofit entity that
				is capable of providing electricity savings or natural gas savings in
				accordance with subsections (d) and (e).
							(b)Establishment of
				program
							(1)RegulationsNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall, by regulation, establish a program to implement and enforce the
				requirements of this section, including—
								(A)measurement and
				verification procedures and standards under subsection (e);
								(B)requirements under
				which retail electricity distributors and retail natural gas distributors shall
				demonstrate, document, and report compliance with the performance standards
				established under subsection (c) and estimate the impact of the standards on
				current and future electricity and natural gas use in the service territories
				of the retail electricity distributors and retail natural gas distributors,
				respectively; and
								(C)requirements
				governing applications for, and implementation of, delegated State
				administration under subsection (g).
								(2)Coordination
				with State programsIn establishing and implementing the program
				established under this section, the Secretary shall, to the maximum extent
				practicable, preserve the integrity, and incorporate the best practices, of
				existing State energy efficiency programs.
							(c)Performance
				standards
							(1)Compliance
				obligationNot later than April 1 of the calendar year
				immediately following each reporting period—
								(A)each retail
				electricity distributor shall submit to the Secretary a report, in accordance
				with regulations promulgated by the Secretary, demonstrating that the retail
				electricity distributor has achieved cumulative electricity savings (adjusted
				to account for any attrition of savings measures implemented in prior years) in
				each calendar year that are least equal to the applicable percentage,
				established under paragraph (2), (3), or (4), of the base quantity of the
				retail electricity distributor; and
								(B)each retail
				natural gas distributor shall submit to the Secretary a report, in accordance
				with regulations promulgated by the Secretary, demonstrating that the retail
				natural gas distributor has achieved cumulative natural gas savings (adjusted
				to account for any attrition of savings measures implemented in prior years) in
				each calendar year that are at least equal to the applicable percentage,
				established under paragraph (2), (3), or (4), of the base quantity of the
				retail natural gas distributor.
								(2)Standards for
				2012 through 2020For purposes of paragraph (1), for each of
				calendar years 2012 through 2020, the applicable percentages shall be as
				follows:
								
									
										
											Calendar YearCumulative Electricity Savings
						PercentageCumulative Natural Gas Savings Percentage
											
										
										
											2012 1.00 0.75
											
											2013 2.00 1.50
											
											2014 3.25 2.50
											
											2015 4.50 3.50
											
											2016 6.00 4.75
											
											2017 7.50 6.00
											
											201810.00 7.25
											
											201912.50 8.50
											
											202015.0010.00.
											
										
									
								
							(3)Subsequent
				years
								(A)Calendar years
				2021 through 2030Not later than December 31, 2018, the Secretary
				shall promulgate regulations establishing performance standards (expressed as
				applicable percentages of base quantity for both cumulative electricity savings
				and cumulative natural gas savings) for each of calendar years 2021 through
				2030.
								(B)Subsequent
				extensionsExcept as provided in subparagraph (A), not later than
				December 31 of the penultimate reporting period for which performance standards
				have been established under this paragraph, the Secretary shall promulgate
				regulations establishing performance standards (expressed as applicable
				percentages of base quantity for both cumulative electricity savings and
				cumulative natural gas savings) for the 10-calendar-year period following the
				last calendar year for which performance standards previously were
				established.
								(C)Requirements
									(i)In
				generalSubject to clause (ii), the Secretary shall establish
				standards under this paragraph at levels that reflect the maximum achievable
				level of cost-effective energy efficiency potential, taking into
				account—
										(I)cost-effective
				energy savings achieved by leading retail electricity distributors and retail
				natural gas distributors;
										(II)opportunities
				for new codes and standard savings;
										(III)technology
				improvements; and
										(IV)other indicators
				of cost-effective energy efficiency potential.
										(ii)Minimum
				percentageIn no case shall the applicable percentages for any
				calendar year be lower than the applicable percentage for calendar year 2020
				(including any increase in the standard for calendar year 2020 pursuant to
				paragraph (4)).
									(4)Midcourse review
				and adjustment of standards
								(A)In
				generalNot later than December 31, 2014, and at 10-year
				intervals thereafter, the Secretary shall—
									(i)review the most
				recent standards established under paragraph (2) or (3); and
									(ii)by regulation,
				increase the standards if the Secretary determines that additional
				cost-effective energy efficiency potential is achievable, taking into account
				the factors described in paragraph (3)(C).
									(B)Lead
				timeIf the Secretary revises standards under this paragraph, the
				regulations shall provide adequate lead time to ensure that compliance with the
				increased standards is feasible.
								(5)Delay of
				submission for first reporting period
								(A)In
				generalNotwithstanding paragraphs (1) and (2), for the 2012
				reporting period, the Secretary may accept a request from a retail electricity
				distributor or a retail natural gas distributor to delay the required
				submission of documentation of part or all of the required savings for up to 2
				years.
								(B)PlanThe
				request for delay shall include a plan for coming into full compliance by the
				end of the 2013–2014 reporting period.
								(d)Transfers of
				electricity or natural gas savings
							(1)Bilateral
				contracts for savings transfersSubject to the other provisions
				of this subsection, a retail electricity distributor or retail natural gas
				distributor may use electricity savings or natural gas savings purchased,
				pursuant to a bilateral contract, from another retail electricity distributor
				or retail natural gas distributor, a State, or a third-party efficiency
				provider to meet the applicable performance standard under subsection
				(c).
							(2)RequirementsElectricity
				or natural gas savings purchased and used for compliance pursuant to this
				subsection shall be—
								(A)measured and
				verified in accordance with the procedures specified under subsection
				(e);
								(B)reported in
				accordance with subsection (c); and
								(C)achieved within
				the same State as is served by the retail electricity distributor or retail
				natural gas distributor.
								(3)ExceptionNotwithstanding
				paragraph (2)(C), a State regulatory authority may authorize a retail
				electricity distributor or a retail natural gas distributor regulated by the
				State regulatory authority to purchase savings achieved in a different State,
				if—
								(A)the savings are
				achieved within the same power pool; and
								(B)the State
				regulatory authority that regulates the purchaser oversees the measurement and
				verification of the savings pursuant to the procedures and standards applicable
				in the State of the purchaser.
								(4)Regulatory
				approvalNothing in this subsection limits or affects the
				authority of a State regulatory authority to require a retail electricity
				distributor or retail natural gas distributor that is regulated by the State
				regulatory authority to obtain the authorization or approval of the State
				regulatory authority for a contract for transfer of savings under this
				subsection.
							(5)LimitationsIn
				the interest of optimizing achievement of cost-effective efficiency potential,
				the Secretary may prescribe such limitations as the Secretary determines
				appropriate with respect to the proportion of the compliance obligation of a
				retail electricity or natural gas distributor, under the applicable performance
				standards under subsection (c), that may be met using electricity or natural
				gas savings that are purchased under this subsection.
							(e)Measurement and
				verification of savingsThe regulations promulgated under
				subsection (b) shall include—
							(1)procedures and
				standards for defining and measuring electricity savings and natural gas
				savings that can be counted towards the performance standards established under
				subsection (c), which shall—
								(A)specify the types
				of energy efficiency and energy conservation measures that can be
				counted;
								(B)require that
				energy consumption estimates for customer facilities or parts of facilities in
				the applicable base and current years be adjusted, as appropriate, to account
				for changes in weather, level of production, and building area;
								(C)account for the
				useful life of measures;
								(D)include considered
				savings values for specific, commonly used measures;
								(E)allow for savings
				from a program to be estimated based on extrapolation from a representative
				sample of participating customers;
								(F)include procedures
				for counting CHP savings and recycled energy savings;
								(G)establish methods
				for calculating codes and standards savings, including the use of verified
				compliance rates;
								(H)count only
				measures and savings that are additional to business-as-usual practices;
								(I)except in the case
				of codes and standards savings, ensure that the retail electricity distributor
				or retail natural gas distributor claiming the savings played a significant
				role in achieving the savings (including through the activities of a designated
				agent of the distributor or through the purchase of transferred
				savings);
								(J)avoid
				double-counting of savings used for compliance with this section, including
				transferred savings; and
								(K)include savings
				from programs administered by the retail electric or natural gas distributor
				that are funded by State, Federal, or other sources; and
								(2)procedures and
				standards for third-party verification of reported electricity savings or
				natural gas savings.
							(f)Enforcement and
				judicial review
							(1)Review of retail
				distributor reports
								(A)In
				generalThe Secretary shall review each report submitted to the
				Secretary by a retail electricity distributor or retail natural gas distributor
				under subsection (c) to verify that the applicable performance standards under
				that subsection have been met.
								(B)ExclusionsIn
				determining compliance with the applicable performance standards, the Secretary
				shall exclude reported electricity savings or natural gas savings that are not
				adequately demonstrated and documented, in accordance with the regulations
				promulgated under subsections (c), (d), and (e).
								(2)Penalty for
				failure to document adequate savingsIf a retail electricity
				distributor or a retail natural gas distributor fails to demonstrate compliance
				with an applicable performance standard under subsection (c) or to pay to the
				State an applicable alternative compliance payment under subsection (g)(4), the
				Secretary shall assess against the retail electricity distributor or retail
				natural gas distributor a civil penalty for each such failure in an amount
				equal to, as adjusted for inflation in accordance with such regulations as the
				Secretary may promulgate––
								(A)$100 per
				megawatt-hour of electricity savings or alternative compliance payment that the
				retail electricity distributor failed to achieve or make, respectively;
				or
								(B)$10 per million
				Btu of natural gas savings or alternative compliance payment that the retail
				natural gas distributor failed to achieve or make, respectively.
								(3)Offsetting State
				penaltiesThe Secretary shall reduce the amount of any penalty
				under paragraph (2) by the amount paid by the applicable retail electricity
				distributor or retail natural gas distributor to a State for failure to comply
				with the requirements of a State energy efficiency resource standard during the
				same compliance period, if the State standard is—
								(A)comparable in
				type to the Federal standard established under this section; and
								(B)more stringent
				than the applicable performance standards under subsection (c).
								(4)Enforcement
				proceduresThe Secretary shall assess a civil penalty, as
				provided under paragraph (1), in accordance with the procedures described in
				section 333(d) of the Energy Policy and Conservation Act (42 U.S.C.
				6303(d)).
							(5)Judicial
				review
								(A)In
				generalAny person who will be adversely affected by a final
				action taken by the Secretary under this section, other than the assessment of
				a civil penalty, may use the procedures for review described in section 336(b)
				of the Energy Policy and Conservation Act (42 U.S.C. 6306(b)).
								(B)AdministrationFor
				purposes of this paragraph, references to a rule in section 336(b) of the
				Energy Policy and Conservation Act (42 U.S.C. 6306(b)) shall be considered to
				refer also to all other final actions of the Secretary under this section other
				than the assessment of a civil penalty.
								(g)State
				administration
							(1)In
				generalOn receipt of an application from the Governor of a State
				(including, for purposes of this subsection, the Mayor of the District of
				Columbia), the Secretary may delegate to the State the administration of this
				section within the territory of the State if the Secretary determines that the
				State will implement an energy efficiency program that meets or exceeds the
				requirements of this section, including—
								(A)achieving
				electricity savings and natural gas savings at least as great as the savings
				required under the applicable performance standards established under
				subsection (c);
								(B)reviewing reports
				and verifying electricity savings and natural gas savings achieved in the State
				(including savings transferred from outside the State); and
								(C)collecting any
				alternative compliance payments under paragraph (4) and using the payments to
				implement cost-effective efficiency programs.
								(2)Secretarial
				determinationThe Secretary shall make a substantive
				determination approving or disapproving a State application, after public
				notice and comment, not later than 180 days after the date of receipt of a
				complete application.
							(3)Alternative
				measurement and verification procedures and standardsAs part of
				an application submitted under paragraph (1), a State may request to use
				alternative measurement and verification procedures and standards to the
				procedures and standards established under subsection (e), if the State
				demonstrates that the alternative procedures and standards provide a level of
				accuracy of measurement and verification that is at least equivalent to the
				Federal procedures and standards promulgated under subsection (e).
							(4)Alternative
				compliance payments
								(A)In
				generalAs part of an application submitted under paragraph (1),
				a State may permit retail electricity distributors or retail natural gas
				distributors to pay to the State, by not later than April 1 of the calendar
				year immediately following the applicable reporting period, an alternative
				compliance payment in an amount equal to, as adjusted for inflation in
				accordance with such regulations as the Secretary may promulgate, not less
				than—
									(i)$50 per
				megawatt-hour of electricity savings needed to make up any deficit with regard
				to a compliance obligation under the applicable performance standard; or
									(ii)$5 per million
				Btu of natural gas savings needed to make up any deficit with regard to a
				compliance obligation under the applicable performance standard.
									(B)Use of
				payments
									(i)In
				generalAlternative compliance payments collected by a State
				pursuant to subparagraph (A) shall be used by the State to administer the
				delegated authority of the State under this section and to implement
				cost-effective energy efficiency programs.
									(ii)ProgramsThe
				programs shall—
										(I)to the maximum
				extent practicable, achieve electricity savings and natural gas savings in the
				State sufficient to make up the deficit associated with the alternative
				compliance payments; and
										(II)be measured and
				verified in accordance with the applicable procedures and standards under
				subsection (e) or paragraph (3), as the case may be.
										(5)Review of State
				implementation
								(A)Periodic
				reviewEvery 2 years, the Secretary shall review State
				implementation of this section for conformance with the requirements of this
				section in approximately 1/2 of the States that have
				received approval under this subsection to administer the program, such that
				each State shall be reviewed at least every 4 years.
								(B)ReportTo
				facilitate the review, the Secretary may require the State to submit a report
				demonstrating the compliance of the State with the requirements of this
				section, including—
									(i)reports submitted
				by retail electricity distributors and retail natural gas distributors to the
				State demonstrating compliance with applicable performance standards;
									(ii)the impact of the
				standards on projected electricity and natural gas demand within the
				State;
									(iii)an accounting of
				the use of alternative compliance payments by the State and the resulting
				electricity savings and natural gas savings achieved; and
									(iv)such other
				information as the Secretary determines appropriate.
									(C)Review on
				petitionNotwithstanding subparagraph (A), on receipt of a public
				petition containing credible allegation of substantial deficiencies, the
				Secretary shall promptly review the implementation by the State of delegated
				authority under this section.
								(D)Deficiencies
									(i)In
				generalIf deficiencies are found in a review under this
				paragraph, the Secretary shall—
										(I)notify the State;
				and
										(II)direct the State
				to correct the deficiencies and to report to the Secretary on progress not
				later than 180 days after the date of the receipt of review results.
										(ii)Substantial
				deficienciesIf the deficiencies are substantial, the Secretary
				shall—
										(I)disallow such
				reported savings as the Secretary determines are not credible due to
				deficiencies;
										(II)re-review the
				State not later than 2 years after the date of the original review; and
										(III)if substantial
				deficiencies remain uncorrected after the review provided for under subclause
				(II), revoke the authority of the State to administer the program established
				under this section.
										(6)Calls for
				revision of State applicationsAs a condition of maintaining the
				delegated authority of a State to administer this section, the Secretary may
				require the State to submit a revised application under paragraph (1) if the
				Secretary has—
								(A)promulgated new or
				revised performance standards under subsection (c);
								(B)promulgated new or
				substantially revised measurement and verification procedures and standards
				under subsection (e); or
								(C)otherwise
				substantially revised the program established under this section.
								(h)Information and
				reportsIn accordance with section 13 of the Federal Energy
				Administration Act of 1974 (15 U.S.C. 772), the Secretary may require any
				retail electricity distributor, any retail natural gas distributor, any
				third-party efficiency provider, or such other entities as the Secretary
				considers appropriate, to provide any information the Secretary determines
				appropriate to carry out this section.
						(i)State
				lawNothing in this section diminishes or qualifies any authority
				of a State or political subdivision of a State to adopt or enforce any law
				(including a regulation) respecting electricity savings or natural gas savings,
				including any law (including a regulation) establishing energy efficiency
				requirements that are more stringent than the requirements established under
				this section, except that no such law or regulation may relieve any person of
				any requirement otherwise applicable under this section.
						(j)Program
				review
							(1)National Academy
				of Sciences reviewThe Secretary shall offer to enter into a
				contract with the National Academy of Sciences under which the Academy shall,
				not later than July 1, 2017, and every 10 years thereafter, submit to the
				Secretary and to Congress a comprehensive evaluation of all aspects of the
				program established under this section, including—
								(A)an evaluation of
				the effectiveness of the program, including the specific design elements of the
				program, in increasing the efficiency of retail natural gas and electricity
				distribution and consumption;
								(B)the opportunities
				for additional technologies and sources of efficiency that have emerged since
				the date of enactment of this section;
								(C)the impact of the
				program on the reliability of electricity and natural gas supply;
								(D)the net benefits or
				costs of the program to the national and State economies, including the effects
				of the program on—
									(i)electricity and
				natural gas demand and prices;
									(ii)economic
				development benefits of investment;
									(iii)environmental
				benefits; and
									(iv)avoided costs
				related to environmental and congestion mitigation investments that otherwise
				would have been required;
									(E)an assessment of
				the benefits and costs of increasing the performance standards established
				under subsection (c);
								(F)the feasibility,
				advantages, and disadvantages of alternative models for demonstrating
				compliance with a Federal energy efficiency resource standard,
				including—
									(i)establishing a
				national trading system for energy efficiency credits; or
									(ii)demonstrating
				compliance through actual reductions in delivery or sales of electricity and
				natural gas, rather than on program savings; and
									(G)recommendations
				regarding potential changes to this section, to regulations and procedures for
				implementing this section, or to related public policies.
								(2)Recommendations
				to CongressNot later than January 1, 2018, and every 10 years
				thereafter, the Secretary shall submit to the Committee on Energy and Commerce
				of the House of Representatives and the Committee on Energy and Natural
				Resources of the Senate a report making recommendations for modifications and
				improvements to the program established under this section and any related
				programs, including an explanation of the inconsistencies, if any, between the
				recommendations of the Secretary and recommendations included in the National
				Academy of Sciences evaluation under paragraph
				(1).
							.
			(b)Table of
			 contents amendmentThe table of contents of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. prec. 2601) is amended by adding at
			 the end of the items relating to title VI the following:
				
					
						Sec. 609. Rural and remote
				communities electrification grants.
						Sec. 610. Federal energy
				efficiency resource
				standard.
					
					.
			
